Citation Nr: 1713494	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-20 527	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left wrist disability, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1975 and November 1982 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

In October 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the electronic claims file.

The Board notes that, by decision dated February 2016, the RO denied a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In January 2017, the Veteran submitted a statement and additional evidence pertaining to this denial.  The issue of whether the Veteran has properly filed a disagreement (NOD), or new and material evidence with respect to a February 2016 rating decision, is referred to the RO for appropriate action.


FINDING OF FACT

Left wrist disability, diagnosed as carpal tunnel syndrome and arthritis, is attributable to service-connected left elbow strain with olecranon spur.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, left wrist carpal tunnel syndrome and arthritis is proximately due to service-connected left elbow strain with olecranon spur.  38 C.F.R. 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's service connection claim for left wrist disability, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

ANALYSIS

The Veteran contends that he is entitled to service connection for a left wrist disability, claimed as carpal tunnel syndrome and arthritis, as he believes the disability is due to or aggravated by his service-connected left elbow disability.  The Veteran has indicated in various medical reports and statements that his left wrist pain was caused by an in-service fall in which he landed on his left elbow.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for carpal tunnel syndrome and arthritis of the left wrist.

May 1986 service treatment records indicate the Veteran fell and suffered a laceration to his left elbow.  The Veteran sought treatment and received seven sutures to close the wound.  A November 1986 separation exam report noted the Veteran had a two-inch circle on his left elbow.

During the August 2005 VA examination, the Veteran attributed left elbow pain with numbness radiating into the left fourth and fifth digits to the in-service injury. During subsequent outpatient treatment visits, the Veteran similarly attributed chronic elbow and wrist pain to the injury. 

In an April 2009 VA examination report, a VA examiner considered the Veteran's history and examination before opining that the Veteran's carpal tunnel syndrome and arthritis of the left wrist were less likely as not (less than 50/50 probability) caused by or a result of his service-connected left elbow strain with an olecranon bone spur.  The examiner cited evidence-based medicine and past experience in reasoning there was no interrelated connection of carpal tunnel syndrome or arthritis resulting secondary to elbow strains with bone spurs.

In a July 2012 orthopedic treatment visit, private physician Dr. M. examined the Veteran and stated his opinion that the Veteran's left wrist pain was inflammatory pain caused by the Veteran trying to protect his left elbow.

In December 2016, Dr. M. conducted a physical exam and spoke at length with the Veteran before opining the Veteran's left wrist pain is at least as likely as not caused by or the result of his left elbow injury sustained in-service.  In support of this opinion, Dr. M stated the Veteran did not have wrist issues until after elbow symptoms arose.  Dr. M. further opined that the severity of the Veteran's symptoms would worsen with age.

The Veteran is certainly competent to attest to his chronic wrist pain, and the Board finds no reason to call into question the credibility of his statements.  

The Board acknowledges that there are competing opinions of record as to whether the Veteran's claimed left wrist disability is proximately due to or as a result of the service-connected left elbow disability.  While Dr. M. determined the Veteran's current left wrist disability is at least as likely as not related to the service-connected left elbow disability, the April 2009 VA examiner found such a relationship less likely as not. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the private opinion of Dr. M. does not reflect review of the claims file.  However, Dr. M. interviewed the Veteran and conducted a physical examination before providing medical rationale that he indicated supported his finding that the Veteran's current left wrist disability as likely as not related to the service-connected left elbow disability.

The VA examiner had access to and reviewed service treatment records and VA treatment records.  The examiner also provided an opinion with medical rationale for the conclusions reached that supported a finding that the Veteran's current left wrist disability was less likely as not caused by or a result of the service-connected left elbow disability.

Given the competency and credibility of the Veteran's statements as to chronic left wrist pain arising since the in-service left elbow injury and the reasoned (albeit opposing) medical opinion evidence of record addressing the etiology of the Veteran's left wrist carpal tunnel syndrome and arthritis, the Board finds that the evidence of record both for and against the Veteran's service-connection claim is at the very least in equipoise.  Service connection for a left wrist disability, diagnosed as carpal tunnel syndrome and arthritis, is granted.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, the Board finds that the record supports the conclusion that the Veteran's left wrist disability, diagnosed as carpal tunnel syndrome and arthritis, is caused by or proximately due to his service-connected left elbow strain with olecranon spur and that service connection is warranted for this disability.



ORDER

Service connection for left wrist carpal tunnel syndrome and arthritis, as secondary to service-connected left elbow strain with olecranon spur, is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


